Case 5:18-cv-00208-FMO-KK Document 22-4 Filed 10/18/18 Page 1 of 3 Page ID #:108




      1      CENTER FOR DISABILITY ACCESS
             Chris Carson, Esq., SBN 280048
      2      Raymond Ballister Jr., Esq., SBN 111282
             Phyl Grace, Esq., SBN 171771
      3      Sara Gunderson, Esq., SBN 302582
             Mail: PO Box 262490
      4      San Diego, CA 92196-2490
             Delivery: 9845 Erma Road, Suite 300
      5      San Diego, CA 92131
             (858) 375-7385; (888) 422-5191 fax
      6      sarag@potterhandy.com
      7      Attorneys for Plaintiff
      8
      9
    10                                UNITED STATES DISTRICT COURT
    11
                                     CENTRAL DISTRICT OF CALIFORNIA

    12
             Samuel Love,                             Case: 5:18-CV-00208-FMO-KK
    13
                           Plaintiff,                 Declaration of Samuel Love in
    14                                                Support of his Motion for
                 v.                                   Summary Judgment
    15
             Manuel R. Cardenas;
    16       Margarita Arriaga;
                      Defendants
    17
    18
    19
             1. I, the undersigned, am the Plaintiff in this case. Based upon my own
    20
                 experience and knowledge, I can competently testify to the
    21
                 following:
    22
             2. I am a paraplegic. I cannot walk. I use a wheelchair for mobility.
    23
             3. I have a specially equipped van with a ramp that deploys from the
    24
                 passenger side of the van to accommodate my wheelchair.
    25
             4. On December 29, 2017, I went to the Mexican Tire Shop (“Store”)
    26
                 located at or about 15390 7th Street, Victorville, California, to
    27
                 inquire about their products and services.
    28


                                                 1
          Decl. of Love, Ex. No. 2                            Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-4 Filed 10/18/18 Page 2 of 3 Page ID #:109




      1      5. As I drove into the parking lot of the Store, I discovered that there
      2          were parking spaces provided for customers, one of which was
      3          reserved for persons with disabilities.
      4      6. The surface of the reserved parking space had deteriorated with
      5          broken pieces of asphalt.
      6      7. The reserved parking space and access aisle were too narrow for me
      7          to be able to park my vehicle.
      8      8. The outline of the reserved parking space had faded.
      9      9. Apart from the pole mounted signage indicating accessibility, there
    10           was no other signage displayed at or near the reserved parking space.
    11       10.I need a parking space with an access aisle to ensure I have enough
    12           room to deploy my ramp.
    13       11.I need a parking space with a wider access aisle to ensure I have
    14           enough room to get in and out of my vehicle. I was anxious to park
    15           in the parking lot of the Store because I was afraid that another car
    16           would park next to me, preventing me from re-entering my vehicle.
    17       12.I have faced this problem many times in the past when I have parked
    18           in a parking space that did not have an access aisle, and then was
    19           trapped out of my vehicle when another car parked next to me.
    20       13.I also need a space with the proper signage and markings so that it
    21           is clear to non-disabled patrons that it is only for disabled persons to
    22           use.
    23       14.Due to the lack of a disabled parking space with an access aisle, I
    24           was deterred from attempting further patronage and I left the
    25           property.
    26       15.This caused me difficulty, discomfort and frustration.
    27       16.The photographs submitted as Exhibit “4” (pp. 1-8) truly and
    28           accurately depict the condition of the parking lot at the Store on the

                                                  2
          Decl. of Love, Ex. No. 2                              Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-4 Filed 10/18/18 Page 3 of 3 Page ID #:110




      1          day that I attempted to patronize it on December 29, 2017, with the
      2          exception that there were different cars parked.
      3      17.I live in Beaumont, California, and the Store is just a few miles from
      4          my place; it’s a convenient place for me to shop whenever I am in
      5          the area.
      6      18.I would like the ability to safely and independently park and access
      7          the Store.
      8      19.Once the violations are removed, I plan to visit the Store on a regular
      9          basis whenever the need arises.
    10       20.I declare under penalty of perjury under the laws of the State of
    11           California and the United States that the foregoing is true and
    12           correct.
    13
    14    Dated: October 15, 2018             By: /s/ Samuel Love
    15                                              Samuel Love
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                3
          Decl. of Love, Ex. No. 2                            Case: 5:18-CV-00208-FMO-KK
